DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The overall quality of the drawings is unsatisfactory. 
India ink, or its equivalent that secures solid black lines, must be used for drawings.
Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.
Reference numerals must measure at least 1/8 in. in height.
Lead lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.
See 37 CFR 1.84 and MPEP 608.02 for complete guidance.
Also, it is preferred that figures be oriented for viewing on a vertical sheet.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the first rotary element and the second rotary elements are at least partly shaped as a bevel gear” must be shown or the feature(s) canceled from the claim 6.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (EP0 0496213) in view of Shin (US 2005/0133352). 
Regarding claim 1, Mueller discloses an electrical switchgear (Fig. 1) comprising: a housing (6); at least one first contact (7 and 10) mounted in the housing (Fig. 1); at least one second contact (11 and 12) translationally movable within the housing in a translational movement direction (English Abstract), a switchgear control mechanism comprising a first rotary element (21) having a first rotation axis (20, ¶ [0019] of English translation) and a second rotary element (29) having a second rotation axis (28; para. 21); and a link element (32) pivoted on one end thereof to the first rotary element and on an other end thereof to the at least one second contact (32 is connected to 11 and 12, ¶ [0020] of English translation), wherein the first and the second rotation axes are arranged substantially perpendicular to each other (Fig. 1), wherein the first and the second rotary elements are configured to engage (indirectly) such that a rotation of the second rotary element is transmitted to the first rotary element, and wherein the link element is configured to transmit a rotational movement of the first rotary element to a translational movement of the at least one second contact (¶ [0020-0021] of English translation).
However Mueller fails to disclose the second rotation axis is arranged essentially in parallel to the translational movement direction of the at least one second contact.
Shin teaches a handle apparatus for a manual motor (Fig. 2) in which the second rotation axis (the rotation axis of 1) is arranged essentially in parallel to the translational movement direction  of the at least one second contact (4, Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mueller’s device to incorporate the teachings of Shin to use a different structure for the rotary elements and the transitional components in order to allow the device to have a vertical arrangement and to be installed in smaller spaces.  
Regarding claim 6, the combination of Mueller and Shin further teaches the first rotary element (12 of Shin) and the second rotary elements (13 of Shin) are at least partly shaped as a bevel gear (Fig. 2 of Shin).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Shin as applied in claim 1 above and further in view of Bellows et al. (US 4,472,701) hereafter “Bellows”.
Regarding claim 2, Mueller discloses most of the claim limitations except for the first rotary element comprises a lever movable in a substantially translational manner between two end positions.
Bellows teaches a circuit breaker in which the first rotary element comprises a lever (31 and 36) movable in a substantially translational manner between two end positions (Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mueller-Shin’s device to incorporate the teachings of Bellows to use a different structure for the rotary elements in order to improve contact closing and opening mechanism as taught by Bellows (C. 1, L. 39-55). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Shin as applied in claim 1 above and further in view of Mueller et al. (US 8,138,862) hereafter “Mueller ‘862”.
Regarding claim 3, Mueller discloses the at least one second contact comprises at least one contact element (11 and 12) and a bridge element (13 and 14) in which the at least one contact element is arranged (Fig. 1).
However Mueller fails to disclose the bridge element with the at least one contact element is translationally movable within the housing and the at least one contact element is translationally movable within the bridge element.
Mueller ‘862 teaches a double break installation switchgear in which the bridge element (19) with the at least one contact element (7) is translationally movable within the housing and the at least one contact element is translationally movable within the bridge element (Figures 1a-3a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mueller-Shin’s device to incorporate the teachings of Mueller ‘862 to use a different structure for the bridge element in order to provide a better dynamic response for breaking short-circuit currents, while avoiding contact bouncing as taught by Mueller ‘862 (C. 1, 52-55).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to disclose or teach a length of the link element is such that the bridge element is configured to be moved farther after the at least one contact element has contacted the at least one first contact.
Regarding claim 5, the prior art fails to disclose or teach at least one first elastic element is arranged between the housing and the bridge element and at least one second elastic element is arranged between the bridge element and the at least one contact element, and wherein the at least one first elastic element pushes is configured to push the bridge element upward against the link element and the at least one second elastic element is configured to push the at least one contact element downward away from the link element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833